Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This current version is replaced the previous version as bellowing:

1. – 20.  (Cancelled)

21.	(Canceled) 

22.	(Previously Presented) A method comprising:
receiving, by a first task scheduler, a plurality of tasks to be executed on a distributed computing system, each task having a respective set of resource requirements;
generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks having a common set of resource requirements;
scheduling, using a second task scheduler, an execution of the proxy task on the distributed computing system;
receiving, by the first task scheduler, an additional task to be executed on the distributed computing system, the additional task having the common set of resource requirements; 
scheduling an execution of the additional task on the distributed computing system, wherein scheduling the execution of the additional task on the distributed computing system comprises including, by the first task scheduler, the additional task in the proxy task; and
performing at least one of:
discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task, or
preventing an inclusion of further tasks in the proxy task by the first task schedule after a predetermined period of time after the generation of the proxy task.

23.	(Canceled) 

24.	(Currently Amended) The method of claim [[21]] 22, wherein scheduling the execution of the proxy task on the distributed computing system comprises:
identifying, by the second task scheduler, a set of resources of the distributed computing system satisfying the common set of resource requirements; and
controlling, by the second task scheduler, the set of resources to execute the proxy task.

25.	(Currently Amended) The method of claim [[21]] 22, wherein the subset of the tasks are not visible to the second task scheduler as individual tasks.

26.	(Canceled) 

27.	(Previously Presented) A system comprising:
one or more processors; and
one or more non-transitory computer-readable media including one or more sequences of instructions which, when executed by the one or more processors, causes:
receiving, by a first task scheduler, a plurality of tasks to be executed on a distributed computing system, each task having a respective set of resource requirements;
generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks comprising at least two tasks of the plurality of tasks each having a common set of resource requirements;
scheduling, using a second task scheduler, an execution of the proxy task on the distributed computing system;
receiving, by the first task scheduler, an additional task to be executed on the distributed computing system, the additional task having the common set of resource requirements; 
scheduling an execution of the additional task on the distributed computing system, wherein scheduling the execution of the additional task on the distributed computing system comprises including, by the first task scheduler, the additional task in the proxy task; and

discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task, or
preventing an inclusion of further tasks in the proxy task by the first task schedule after a predetermined period of time after the generation of the proxy task.

28.	(Canceled) 

29.	(Currently Amended) The system of claim [[26]] 27, wherein scheduling the execution of the proxy task on the distributed computing system comprises:
identifying, by the second task scheduler, a set of resources of the distributed computing system satisfying the common set of resource requirements; and
controlling, by the second task scheduler, the set of resources to execute the proxy task.

30.	(Currently Amended) The system of claim [[26]] 27, wherein the subset of the tasks are not visible to the second task scheduler as individual tasks.

31.	(Canceled) 

32.	(Currently Amended) One or more non-transitory computer-readable media including one or more sequences of instructions which, when executed by one or more processors, causes:
receiving, by a first task scheduler, a plurality of tasks to be executed on a distributed computing system, each task having a respective set of resource requirements;
generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks comprising at least two tasks of the plurality of tasks each having a common set of resource requirements;
scheduling, using a second task scheduler, an execution of the proxy task on the distributed computing system;
receiving, by the first task scheduler, an additional task to be executed on the distributed computing system, the additional task having the common set of resource requirements; 

performing at least one of:
discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task, or
preventing an inclusion of further tasks in the proxy task by the first task schedule after a predetermined period of time after the generation of the proxy task.[[.]]

33.	(Canceled) 

34.	(Currently Amended) The one or more non-transitory computer-readable media of claim [[31]] 32, wherein scheduling the execution of the proxy task on the distributed computing system comprises:
identifying, by the second task scheduler, a set of resources of the distributed computing system satisfying the common set of resource requirements; and
controlling, by the second task scheduler, the set of resources to execute the proxy task.

35.	(Currently Amended) The one or more non-transitory computer-readable media of claim [[11]] 32, wherein the subset of the tasks are not visible to the second task scheduler as individual tasks.

36.	(Previously Presented) The method of claim 1, wherein the common set of resource requirements comprises at least one of:
a requirement for a particular number of central processing units (CPUs), or
a common requirement for a particular amount of memory.  

37.	(Previously Presented) A method comprising:
receiving, by a first task scheduler, a plurality of tasks to be executed on a distributed computing system, each task having a respective set of resource requirements;

scheduling, using second task scheduler, an execution of the proxy task on the distributed computing system, wherein scheduling the execution of the proxy task on the distributed computing system comprises:
identifying, by the second task scheduler, a set of resources of the distributed computing system satisfying the common set of resource requirements, and
controlling, by the second task scheduler, the set of resources to execute the proxy task; 
receiving, by the first task scheduler, an additional task to be executed on the distributed computing system, the additional task having the common set of resource requirements; 
scheduling an execution of the additional task on the distributed computing system, wherein scheduling the execution of the additional task on the distributed computing system comprises including, by the first task scheduler, the additional task in the proxy task; and
discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task.    

Reasons for Allowance
Claims   22, 24-25, 27, 29-30, 32 and 34-37 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, discloses US 2009/0216778, a method from the perspective of the overall system can involve receiving one or more access requests from an application for data maintained by one or more different applications. In this case, the requested data correspond to one or more different type structures. The method can also involve identifying one or more proxies corresponding to the one or more different applications. In addition, the method can involve mapping the requested data to a common data structure using the identified one or more proxies. The identified 

However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … generating, using the first task scheduler, a proxy task comprising a subset of the tasks, the subset of the tasks comprising at least two tasks of the plurality of tasks each having a common set of resource requirements… performing at least one of: discontinuing, by the first task scheduler, an inclusion of further tasks in the proxy task after a predetermined period of time after the generation of the proxy task, or preventing an inclusion of further tasks in the proxy task by the first task schedule after a predetermined period of time after the generation of the proxy task . Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195